In an action to recover damages for the loss of a bus passenger’s baggage in transit, the carrier defended on the ground that its liability is limited to $25 per unit under the Interstate Commerce Act (U. S. Code, tit. 49, § 20, subd. [11]). The trial court held that the baggage was not checked as contemplated *984by the tariff filed under the act; that accordingly the limiting provisions of the act did not apply, and that plaintiff is entitled to recover the full amount of the loss because of the bailee’s negligence. On appeal the . carrier further contends that if the baggage was not cheeked it is not liable at all. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ. [201 Mise. 595.]